EXHIBIT (10)(AD)




AMENDED AND RESTATED EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS

AWARD COMMITMENT

DATED                          , 20    




Harleysville Group Inc. (“Company”), acting by and through the Compensation &
Personnel Development Committee of the Board of Directors (“Committee”), makes
an award of Restricted Stock Units to                   ("Employee") pursuant to
the Harleysville Group Inc. Amended and Restated Equity Incentive Plan ("Plan").
 Except as otherwise varied by this Award Commitment, the terms of the Plan are
incorporated by reference into, and made a part of, this Award.  All capitalized
terms used without definition have the meanings set forth in the Plan.




1.

AWARD OF RESTRICTED STOCK UNITS.  Employee is hereby awarded   Restricted Stock
Units (the “Units”), subject to restrictions upon transfer and the forfeiture
restrictions (the “Restrictions”), as described in this Award Commitment.  Upon
the lapse of the Restrictions, each Unit shall equal one share of Common Stock.




2.

RESTRICTION PERIOD.  




(a)

The Restrictions shall lapse on                , 20   (the “Vesting Date”), if:
 (i) the Employee remains continuously employed with the Company until such date
and (ii) the Performance Goal set forth in paragraph 3 has been accomplished for
the Performance Period, subject to earlier vesting as set forth in this Award
Commitment.  

(b)

In the event of the Employee’s termination of employment due to death,
Disability or Normal Retirement, the Restrictions shall lapse, and the Award
shall be payable in full at the end of the Performance Period set forth in
paragraph 5, subject to the attainment of the Performance Goal set forth in
paragraph 3.




(c)

Upon the Employee’s termination of employment due to Early Retirement, unless
the Committee decides otherwise in its sole discretion to increase the number of
Units that shall vest, and informs the Employee of such decision within two (2)
weeks following the Employee’s termination of employment, the Award shall be
payable at the end of the Performance Period set forth in paragraph 5, subject
to the attainment of the Performance Goal set forth in paragraph 3, on a pro
rata basis calculated by multiplying the number of Units earned by a fraction,
the numerator of which is the number of full months that elapsed between the
date of this Award and the Employee’s termination date, and the denominator of
which is 36.  The Units calculated using such formula shall be rounded down to
the nearest whole number.  

(d)

The Committee has the authority, as set forth in the Plan, to accelerate the
vesting of any of the Units; provided that Shares shall be issued in respect of
such Units as soon as practicable after the Committee exercises its authority to
accelerate vesting, but in no event later than seventy-four (74) days after such
date.




3.

PERFORMANCE GOAL.  The Performance Goal is the Company’s attainment of a Total
Shareholder Return (TSR) relative to the peer group companies as set forth in
paragraph 4.  TSR is cumulative over the Performance Period and includes stock
price appreciation and reinvestment of dividends.    





--------------------------------------------------------------------------------




Harleysville Group Inc.

Performance-Based Restricted Stock Units Award Commitment

Page 2







4.

PERFORMANCE GOAL SCALE.  Upon lapse of the Performance Goal Restriction, the
Award will pay as follows:




Percentile Ranking vs. Peers

Shares Earned as a % of Target

less than 30th %ile

0%

30 th %ile

50%

50th %ile

100%

90th %ile and above

200%




No Shares will be issued if the threshold of achieving a minimum of the 30th
%ile ranking is not met.  Interpolation will be used to determine Share amounts
falling between the stated targets, but shall be rounded down to the nearest
whole Share.  The Committee shall determine the number of Shares to be issued
upon achievement of the Performance Goal, if any, and such Shares shall be
issued as soon as practicable after the end of the Performance Period, but in no
event later than seventy-four (74) days after the end of the Performance Period.
 




5.

PERFORMANCE PERIOD.  The Performance Period is the period that begins on January
1, 20    and ends on December 31, 20  .  

6.

FORFEITURE OF UNITS.  If the Employee’s employment terminates for any reason,
other than as set forth in paragraph 2(b) or 2(c), prior to the Vesting Date,
then, subject to paragraphs 2(d) and 9, the Units shall be forfeited; provided,
that the Committee retains its discretion under the Plan to alter this provision
prior to the effective date of such termination.  If the Restrictions do not
lapse on the Vesting Date on some or all of the Units because the Performance
Goal has not been accomplished, then such Units shall be forfeited.




7.

RESTRICTION UPON TRANSFER.  Until the Restrictions lapse under this Award
Commitment, the Units may not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered.  




8.

LAPSE OF RESTRICTIONS.  




(a)

Shares of Common Stock will be issued upon vesting of the Units (the “Shares”).
 The issuance may be effected by the issuance of a certificate or on a non
certificated basis, through book entry to the extent not prohibited by
applicable law or the applicable rules of any stock exchange on which the Common
Stock is then listed.  




(b)

Prior to the issuance of Shares upon vesting, the Employee shall be required to
make full payment to the Company of all amounts, which, under federal, state or
local law, the Company is required to withhold related to the vesting of the
Units.  Such payment can be made in cash or in Common Stock.  If Common Stock is
used to satisfy withholding taxes, the Employee can (1) surrender already owned
shares of Common Stock in order to pay all applicable withholding taxes, and/or
(2) forego delivery of Shares underlying this Award in payment of such
withholding taxes, but in such case only up to the minimum amount for federal
income tax withholding obligations.  Any Common Stock used for this purpose
shall be valued at its Fair Market Value as of the trading











--------------------------------------------------------------------------------




Harleysville Group Inc.

Performance-Based Restricted Stock Units Award Commitment

Page 3







day immediately prior to the date of the lapse of Restrictions.  Without
limiting the foregoing, to the extent that the Employee is subject to Section 16
of the Securities Exchange Act of 1934, as amended, at the time of vesting of
all or part of this Award, the Employee is specifically authorized by the
Committee to use Common Stock as payment of all tax withholding obligations in
accordance with this subparagraph.  




9.

CHANGE IN CONTROL.  In the event of a Change in Control, notwithstanding any
other restrictive provisions in this Award Commitment or in the Plan, all
Restrictions shall lapse immediately on Units in an amount equal to Target (the
50th percentile), as set forth in paragraph 4, and the Shares shall be issued
promptly in accordance with the Plan.  




10.

CONFLICT WITH PLAN.  The terms of the Plan, unless varied in this Award
Commitment, apply to the Units awarded hereunder.  In the event of a conflict
between the provisions of the Plan and a specific provision of this Award
Commitment, the provisions of this Award Commitment shall control; provided,
however, if the Plan is amended in the future, and the amendment does not
adversely affect the rights of the holder of these Units, the amended terms of
the Plan shall apply to the Units, if they remain outstanding.  




11.

LIMITATIONS ON RIGHTS AS A STOCKHOLDER.  The Employee shall have no rights as a
stockholder with respect to the Units represented by this Award Commitment until
the date of the issuance of Shares in book entry or certificated form.




I hereby certify that the foregoing Award with the foregoing terms and
conditions has been authorized by the Compensation & Personnel Development
Committee of the Board of Directors of Harleysville Group Inc.




                                                               

HARLEYSVILLE GROUP INC.                          

 

 

 

 

 

 

 

 

 

 

                                                                      

BY:  

 

 

 

Robert A. Kauffman

Senior Vice President, Secretary,

General Counsel and Chief Governance Officer 

 

 

 

 

 

I acknowledge receipt of a copy of this Award Commitment and have read,
understand and accept its terms and conditions.

 

 

 

 

 

 

 

Date: 

                                     

Employee

 

 

 












